                 Case 2:21-cv-00091-RAJ Document 10 Filed 08/17/21 Page 1 of 6




1                                                         HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
9                                      AT SEATTLE
10   UNITED STATES OF AMERICA,
11                  Plaintiff,
                                                        Case No. 2:21-cv-00091-RAJ
12          v.
                                                        ORDER DENYING
13   JOSHUA TURNIPSEED,                                 OBJECTIONS TO WRIT OF
                                                        GARNISHMENT AND REQUEST
14                                                      FOR § 3202(d) HEARING
                    Defendant/Judgment Debtor,
15
                       and
16
     PIERCE COUNTY ASSESSOR-
17   TREASURER’S OFFICE,
18                               Garnishee.
19
                                      I.   INTRODUCTION
20
            This matter comes before the Court on Defendant/Judgment Debtor’s Objection
21
     and Request for Hearing to Contest a Writ of Continuing Garnishment. Dkt. # 6. The
22
     Court has considered the pleadings filed in support of and in opposition and the
23
     remainder of the file and hereby DENIES the request for a hearing.
24
                                      II. BACKGROUND
25
            In 2007, Defendant/Judgment Debtor Joshua Turnipseed was convicted of
26
     trafficking in contraband cigarettes, in violation of 18 U.S.C. § 2342. Dkt. # 1-1 at 3.
27
28   ORDER – 1
              Case 2:21-cv-00091-RAJ Document 10 Filed 08/17/21 Page 2 of 6




1    The Court sentenced Mr. Turnipseed to two years of probation and ordered him to pay
2    $587,812.50 in restitution. Id. at 4-8.
3           Two years ago, the Pierce County Assessor-Treasurer’s Office (“Pierce County”
4    or “Garnishee”) sold a parcel of land belonging to Mr. Turnipseed. Dkt. # 9-2 at 2. The
5    parcel was the subject of a tax foreclosure lawsuit. Id. Pierce County sold the land at an
6    auction and received $50,600, of which $42,032 was surplus (“Surplus”). Id. at 1. Later,
7    the county informed the United States of the foreclosure sale. Id.
8           In December 2020, Pierce County informed the United States that Mr. Turnipseed
9    applied to receive the Surplus. Dkt. # 9 ¶ 5. On December 3, 2020, the United States
10   applied for a writ of continuing garnishment with this Court, claiming an outstanding
11   restitution balance of $568,735.34 and seeking to garnish the Surplus. Dkt. # 1. The
12   Court granted the application and entered the writ. Dkt. ## 2, 3.
13          More than a month later, Mr. Turnipseed objected to the writ and requested a
14   hearing. Dkt. # 6. The United States responded. Dkt. # 8. Mr. Turnipseed’s objections
15   are ripe and now pending before the Court.
16                                      III. DISCUSSION
17          The United States is authorized to enforce any restitution order imposed as part of
18   a criminal sentence by using its powers under the Federal Debt Collection Procedures
19   Act, 28 U.S.C. § 3001 et seq (“FDCPA”). Under FDCPA, a judgment debtor may
20   contest garnishment proceedings by filing a request for a hearing and/or an objection to
21   the garnishment. 28 U.S.C. § 3202(d); 28 U.S.C. § 3205(c)(5). Where the underlying
22   judgment was not by default, a judgment debtor can obtain relief from garnishment on
23   only two grounds: (1) that the property the United States is taking is exempt from
24   garnishment; or (2) that the United States has not complied with the statutory
25   requirements for the garnishment process. 28 U.S.C § 3202(d)(1)-(2); see also United
26   States v. Webb, No. CR-10-1071-PHX-JAT (LOA), 2014 WL 2153954, at *4 (D. Ariz.
27   May 15, 2014). The judgment debtor has the burden of proving that a basis for relief
28   ORDER – 2
              Case 2:21-cv-00091-RAJ Document 10 Filed 08/17/21 Page 3 of 6




1    exists. 28 U.S.C. § 3205(c)(5).
2           Mr. Turnipseed objects to the writ of continuing garnishment for, apparently, three
3    reasons: he has “personal and famil[y] needs for the[] surplus funds,” a Washington
4    statute (RCW 84.64.080) dictates that the surplus funds must be returned to him as the
5    title holder of the sold property, and a “[f]ederal statute that governs IRS/DOJ liens”
6    makes garnishment untimely. Dkt. # 6. The Court addresses each objection in turn.
7           A.     Financial Hardship
8           The United States construes Mr. Turnipseed’s first objection as one for financial
9    hardship, Dkt. # 8 at 7-9, and so does the Court. Mr. Turnipseed’s objection simply
10   states that he has a “personal and famil[y] need for the[] surplus funds.” Dkt. # 6. He
11   does not provide further explanation or documentation. See id.
12          The Court agrees with the United States that a claim of generalized financial
13   hardship by a judgment debtor “is not a valid objection to garnishment” and should not
14   be considered by the Court. Dkt. # 8 at 7-9 (citing 28 U.S.C. § 3202(d)(1)-(2)). The
15   United States cites authority demonstrating that “numerous courts—including this one—
16   have consistently refused to consider claims of financial hardship” made by judgment
17   debtors. Id. (citing United States v. Lawrence, 538 F. Supp. 2d 1188, 1194 (D.S.D. 2008)
18   (limiting viable objections to garnishment to those listed in § 3202(d)) (collecting cases)
19   and United States v. Skeins, No. C14-1457JLR, 2014 WL 5324880, at *3 (W.D. Wash.
20   Oct. 17, 2014) (finding that generalized financial hardship is not a valid objection)).
21   Upon review of these authorities, the Court agrees that Mr. Turnipseed’s asserted claim
22   of financial hardship falls outside the scope of any property or right that is statutorily
23   exempted from garnishment. Mr. Turnipseed’s objection to the garnishment on this basis
24   is therefore denied.
25          B.     Preemption
26          “The Supremacy Clause of the Constitution provides that any state law conflicting
27   with federal law is preempted by the federal law and is without effect.” United States
28   ORDER – 3
              Case 2:21-cv-00091-RAJ Document 10 Filed 08/17/21 Page 4 of 6




1    Small Bus. Admin. v. Bensal, 853 F.3d 992, 997 (9th Cir. 2017) (quoting Nathan Kimmel,
2    Inc. v. DowElanco, 275 F.3d 1199, 1203 (9th Cir. 2002)). The FDCPA expressly
3    preempts state law to the “extent such law is inconsistent with a provision of [the
4    statute].” Id. (quoting 28 U.S.C. § 3003); see also United States v. Gianelli, 543 F.3d
5    1178, 1183 (9th Cir. 2008).
6           Given the facts here, there are two laws in seeming disagreement: 28 U.S.C.
7    § 3205 and RCW 84.64.080. Under 28 U.S.C. § 3205, a court may issue may issue a writ
8    of garnishment against a property “in which the debtor has a substantial nonexempt
9    interest and which is in the possession, custody, or control of a person other than the
10   debtor, in order to satisfy the judgment against the debtor.” Section 3205(c)(2)(F) further
11   provides that the writ must state that “the garnishee shall withhold and retain” the
12   property “pending further order of the court.” Given its authority under § 3205, this
13   Court entered a writ of continuing garnishment to Pierce County. Dkt. # 3. The writ
14   ordered the county to “immediately withhold and retain” the Surplus. Id. ¶ 2.
15          RCW 84.64.080, on the other hand, suggests that the Surplus should go elsewhere.
16   The statute governs tax foreclosure proceedings in Washington, and it says that, upon a
17   tax foreclosure sale, if the highest bid exceeds the delinquency, “the excess must be
18   refunded . . . to the record owner of the property.” RCW 84.64.080.
19          Pierce County faces conflicting obligations under federal and state law. On the
20   one hand, it must comply with this Court’s order, entered under 28 U.S.C. § 3205, to
21   retain and hold the Surplus pursuant to the terms of the writ. On the other, it must, under
22   RCW 84.64.080, refund the Surplus to Mr. Turnipseed, the undisputed record owner of
23   the property. Pierce County cannot satisfy both obligations.
24          Yet the law is clear: under the Supremacy Clause, to the extent that
25   RCW 84.64.080 conflicts with the writ, Dkt. # 3, it is preempted by the FDCPA. See,
26   e.g., Bensal, 853 F.3d at 998 (“Under the FDCPA, [defendant]’s disclaimer is a transfer
27   of property that can be voided, 28 U.S.C. § 3304(a), but under the California Probate
28   ORDER – 4
              Case 2:21-cv-00091-RAJ Document 10 Filed 08/17/21 Page 5 of 6




1    Code ‘[a] disclaimer is not a voidable transfer.’ Cal. Prob. Code § 283. It seems quite
2    clear that California law is inconsistent with the FDCPA and must give way to the federal
3    statute in light of the express preemption clause.”); Gianelli, 543 F.3d at 1183 (holding
4    that a California law was preempted by the FDCPA because the California law precluded
5    a writ of execution from being enforced after 10 years while the FDCPA had no time
6    limit). Thus, Mr. Turnipseed’s objection to the garnishment on this basis is also denied.
7           C.     Timeliness
8           Lastly, Mr. Turnipseed objects that, based on his “understanding,” “the [f]ederal
9    statute that governs IRS/DOJ liens allows the [f]ederal [g]overnment 120 days to claim
10   surplus or unwind the sale.” Dkt. # 6. He does not cite any authority for that proposition.
11   The United States presumes that he is referring to “the 120-day time limit that applies to
12   the Internal Revenue Service’s right of redemption in certain circumstances,” under 28
13   U.S.C. § 2410(c). Dkt. # 8 at 7.
14          The Court will not so speculate. Mr. Turnipseed bears the burden of proving his
15   objections. 28 U.S.C. § 3205(c)(5). Objecting by merely alluding to a “federal statute”
16   containing a time limit for garnishment does not meet that burden. Mr. Turnipseed’s
17   final objection is denied.
18          D.     Request for a Hearing
19          Mr. Turnipseed also requests a hearing on his objections. Dkt. # 6. Section 3202
20   provides that courts “shall” hold a hearing when a hearing request is timely made by the
21   judgment debtor. 28 U.S.C. § 3202(d). However, § 3202(d) limits the scope of the
22   hearing to the probable validity of the judgment debtor’s claimed property exemptions
23   and/or the United States’ compliance with the procedural requirements of the
24   garnishment. Id.; see also United States v. Pugh, 75 Fed. App’x 546, 547 (8th Cir. 2003)
25   (limiting hearing concerning the enforcement of a judgment to circumstances where the
26   debtor has claimed a probable validity of an exemption, challenged compliance with
27   statutory requirements, or the judgment has been obtained by default).
28   ORDER – 5
              Case 2:21-cv-00091-RAJ Document 10 Filed 08/17/21 Page 6 of 6




1           Because Mr. Turnipseed’s challenge to the garnishment based on financial
2    hardship does not present a cognizable objection, and his challenges based on state and
3    federal statutes fail, his objections are beyond the scope of a § 3202(d) hearing. The
4    Court therefore declines to hold a hearing.
5                                     IV. CONCLUSION
6           For the reasons stated above, the Court DENIES Defendant/Judgment Debtor’s
7    Objection and Request for Hearing to Contest a Writ of Continuing Garnishment. Dkt.
8    # 6.
9
            DATED this 17th day of August, 2021.
10
11
12
                                                      A
                                                      The Honorable Richard A. Jones
13
                                                      United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 6
